UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7483



BRUCE JENKINS,

                                              Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-1666-4-22BE)


Submitted:   January 7, 1999              Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Jenkins, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce Jenkins seeks to appeal the district court’s order deny-

ing relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See Jenkins v. South Carolina, No. CA-97-1666-

4-22BE (D.S.C. Sept. 4, 1997).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2